488 S.E.2d 826 (1997)
346 N.C. 557
WILMINGTON STAR-NEWS
v.
NEW HANOVER CTR.
No. 54PA97.
Supreme Court of North Carolina.
July 23, 1997.
Mark J. Prak, Marcus W. Trathen, Raleigh, for Wilmington Star-News.
A. Dumay Gorham, Jr., for New Hanover.
William S. Patterson, Douglas W. Kenyon, Raleigh, Lynne Weaver, Winston-Salem, for Blue Cross Blue Shield.
Prior report: 125 N.C.App. 174, 480 S.E.2d 53.
Motion by Third-Party Respondent (United Healthcare) to Withdraw Petition for Discretionary Review & Dismiss Appeal has been filed and the following order entered:

*827 "Motion Allowed by order of the Court in conference this the 23rd day of July 1997."